               UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF WISCONSIN

 ASUA BUIE,

                               Plaintiff,

 v.                                                  Case No. 18-CV-1824-JPS

 MICHEAL HAFEMAN, CO
 MICKINZIE, CAPTAIN BACAN, CO
                                                                      ORDER
 GRASHAN, SGT GONZALEZ, and
 JOHN DOES,

                               Defendants.


       Plaintiff, a prisoner proceeding pro se, filed a complaint under 42

U.S.C. § 1983, alleging that his civil rights were violated. (Docket #1). This

matter comes before the Court on Plaintiff’s petition to proceed without

prepayment of the filing fee, or in forma pauperis. (Docket #2). Plaintiff has

been assessed and has paid an initial partial filing fee of $18.00. See 28 U.S.C.

§ 1915(b).

       The Court must screen complaints brought by prisoners seeking

relief against a governmental entity or an officer or employee of a

governmental entity. 28 U.S.C. § 1915A(a). The Court must dismiss a

complaint or portion thereof if the prisoner has raised claims that are legally

“frivolous or malicious,” that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from

such relief. Id. § 1915A(b).

       A claim is legally frivolous when it lacks an arguable basis either in

law or in fact. Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,
490 U.S. 319, 325 (1989); Gladney v. Pendelton Corr. Facility, 302 F.3d 773, 774

(7th Cir. 2002). The Court may, therefore, dismiss a claim as frivolous where

it is based on an indisputably meritless legal theory or where the factual

contentions are clearly baseless. Neitzke, 490 U.S. at 327; Gladney, 302 F.3d at

774. “Malicious,” although sometimes treated as a synonym for “frivolous,”

“is more usefully construed as intended to harass.” Lindell v. McCallum, 352

F.3d 1107, 1109 (7th Cir. 2003) (citations omitted); accord Paul v. Marberry,

658 F.3d 702, 705 (7th Cir. 2011).

       To state a cognizable claim under the federal notice pleading system,

the plaintiff is required to provide a “short and plain statement of the claim

showing that [he] is entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). It is not

necessary for the plaintiff to plead specific facts and his statement need only

“give the defendant fair notice of what the . . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)

(quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)); see Christopher v. Buss, 384

F.3d 879, 881 (7th Cir. 2004). However, a complaint that offers “labels and

conclusions” or “formulaic recitation of the elements of a cause of action

will not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550

U.S. at 555). To state a claim, a complaint must contain sufficient factual

matter, accepted as true, “that is plausible on its face.” Id. (quoting Twombly,

550 U.S. at 570). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that

the defendant is liable for the misconduct alleged.” Id. (citing Twombly, 550

U.S. at 556). The complaint allegations “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555 (citation

omitted); Christopher, 384 F.3d at 881.




                                  Page 2 of 8
       In considering whether a complaint states a claim, courts should

follow the principles set forth in Twombly by first, “identifying pleadings

that, because they are no more than conclusions, are not entitled to the

assumption of truth.” Iqbal, 556 U.S. at 679. Legal conclusions must be

supported by factual allegations. Id. If there are well-pleaded factual

allegations, the Court must, second, “assume their veracity and then

determine whether they plausibly give rise to an entitlement to relief.” Id.

       To state a claim for relief under 42 U.S.C. § 1983, a plaintiff must

allege that: 1) he was deprived of a right secured by the Constitution or laws

of the United States; and 2) the deprivation was visited upon him by a

person or persons acting under color of state law. Buchanan-Moore v. County

of Milwaukee, 570 F.3d 824, 827 (7th Cir. 2009) (citing Kramer v. Vill. of N. Fond

du Lac, 384 F.3d 856, 861 (7th Cir. 2004)); see also Gomez v. Toledo, 446 U.S.

635, 640 (1980). The Court is obliged to give the plaintiff’s pro se allegations,

“however inartfully pleaded,” a liberal construction. See Erickson v. Pardus,

551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97, 106 (1976)).

       Plaintiff alleges that on October 23, 2018 at 3:00 p.m. in dorm L-6 of

the Milwaukee County House of Correction, officers entered the dorm and

announced that the dorm and the inmates therein would be searched.

(Docket #1 at 2). Sergeant Gonzalez (“Gonzalez”) said the inmate search

would be “very uncomfortable,” but that the officers would do it properly

in accordance with how they had been trained. Id. Plaintiff was instructed

to go into the hall, where he saw the officers who would perform the

searches. He stood second in line, aligned with the second officer. Id. at 3.

Plaintiff does not know the officer’s name, so we will call him John Doe.

This officer instructed Plaintiff to face the wall and spread his legs. Id. The

officer then performed a body search, running his hands all along Plaintiff’s


                                   Page 3 of 8
body. Id. When the officer’s hands came near Plaintiff’s genitals, the officer

“turn[ed] his left hand flat palm upward [and] cupped and massaged my

entire scrotum and penis.” Id. Plaintiff felt violated by this conduct.

       Plaintiff informed CO Grashan (“Grashan”) about what happened

and asked to call to make a complaint under the Prison Rape Elimination

Act (“PREA”). Id. at 4. Grashan responded that PREA complaints can only

be lodged against other inmates, not staff. Id. Grashan told Plaintiff that if

he felt he had been violated, he should file a grievance. Id. Plaintiff did just

that. Id. Two other inmates also complained to Grashan about being

sexually assaulted, describing the same offending officer. Id.

       The next day, Plaintiff asked a different officer, CO Brushells

(“Brushells”), whether he could file a PREA complaint against a staff

member, and Brushells told Plaintiff he could. Id. Also that day, Plaintiff

was seen by a mental health provider named Melissa who also confirmed

that Plaintiff could file a PREA complaint against a staff member. Id. at 5.

Plaintiff then spoke to another officer, CO Troutman (“Troutman”), who

gave Plaintiff a complaint form to fill out. Id. Plaintiff filed a complaint, and

appealed it when it was denied. Id. at 5–6.

       Sometime after Plaintiff filed his complaint, Troutman called

Plaintiff to his desk to inform Plaintiff that Captain Bacan (“Bacan”) had

said “[Plaintiff] told everyone [he] needed to tell and if [Bacan] [hears] of it

again, he will put [Plaintiff] in seg.” Id. at 5.

       Plaintiff’s allegations are sufficient to state an Eighth Amendment

claim against the John Doe officer who allegedly groped Plaintiff’s genitals

during a search. The Eighth Amendment prohibition on cruel and unusual

punishment bars prison authorities from unnecessarily and wantonly

inflicting pain on inmates. See Hope v. Pelzer, 536 U.S. 730, 737 (2002);


                                    Page 4 of 8
Whitman v. Nesic, 368 F.3d 931, 934 (7th Cir. 2004). In the context of searches

of prisoners, only searches that are maliciously motivated, unrelated to

institutional security, and lack a legitimate penological justification violate

the Eighth Amendment. Id. The infliction of pain on prisoners without any

legitimate penological justification “always violates contemporary

standards of decency and need not produce serious injury in order to

violate the Eighth Amendment.” Calhoun v. DeTella, 319 F.3d 936, 939 (7th

Cir.2003) (citing Hudson v. McMillian, 503 U.S. 1, 9 (1992)). Therefore,

“infliction of pain that is totally without penological justification is per se

malicious.” Fillmore v. Page, 358 F.3d 496, 504 (7th Cir. 2004) (internal

quotation marks omitted). To prove his claim against John Doe, Plaintiff

will ultimately have to show that the search in question was not a

legitimate, penologically justified, search, but was instead “a search

conducted in a harassing manner intended to humiliate and inflict

psychological pain.” Calhoun v. DeTella, 319 F.3d 936, 939 (7th Cir. 2003).

        Plaintiff’s allegations meet the low bar at screening to state an Eighth

Amendment claim against John Doe under this standard. Massaging an

inmate’s penis and scrotum is not part of the standard pat-down procedure.

See Wis. Admin. Code § DOC 306.17(1). Whether Plaintiff can actually

prove that the John Doe officer touched him in the way he alleges, and that

the officer did so for the purpose of humiliating and inflicting emotional

pain on Plaintiff, are factual matters to be resolved in a later stage of the

case.

        Plaintiff will also be permitted to proceed against Bacan on a claim

of retaliation in violation of his First Amendment right to use the prison

grievance system. To prevail on this claim, Plaintiff must ultimately show

that “(1) he engaged in activity protected by the First Amendment; (2) he


                                  Page 5 of 8
suffered a deprivation that would likely deter First Amendment activity in

the future; and (3) the First Amendment activity was ‘at least a motivating

factor’ in the Defendants’ decision to take the retaliatory action.” Gomez v.

Randle, 680 F.3d 859, 866 (7th Cir. 2012). The filing of a complaint, grievance,

or lawsuit by a prisoner is activity protected under the First Amendment.

Id. Plaintiff has alleged that Bacan threatened to put Plaintiff in segregation

if he continued to pursue the grievance that Plaintiff had filed related to the

alleged sexual assault. These allegations are sufficient to survive screening.

       Plaintiff will not be permitted to proceed against the other

defendants named in his complaint, Micheal Hafeman (“Hafeman”), CO

Mickinzie (“Mickinzie”), Grashan, and Gonzalez. As to Hafeman, he is not

mentioned in the complaint other than in the caption. As to Mickinzie,

Grashan, and Gonzalez, Plaintiff does not allege that they were personally

involved in the either of the alleged constitutional violations. See Vance v.

Peters, 97 F.3d 987, 991 (7th Cir. 1996) (“Section 1983 creates a cause of action

based on personal liability and predicated upon fault; thus, liability does

not attach unless the individual defendant caused or participated in a

constitutional deprivation.”). They will be dismissed.

       Thus, for the reasons stated above, Plaintiff shall be permitted to

proceed against officer John Doe on a claim of Eighth Amendment cruel

and unusual punishment and against Bacan on a claim of First Amendment

retaliation. 28 U.S.C. § 1915A(b).

       Plaintiff is advised that in the Court’s scheduling order, which will

be issued after Bacan is served, Plaintiff will be afforded a period of time in

which to conduct discovery into the identity of the John Doe defendant. He

should seek this information from Bacan. Failure to amend the complaint

to identify the John Doe defendant by the deadline set forth in the


                                  Page 6 of 8
scheduling order may result in dismissal of Plaintiff’s claim against that

defendant.

       Accordingly,

       IT IS ORDERED that Plaintiff’s motion for leave to proceed without

prepaying the filing fee (Docket #2) be and the same is hereby GRANTED;

       IT IS FURTHER ORDERED that defendants Micheal Hafeman, CO

Mickinzie, CO Grashan, and Sgt. Gonzalez be and the same are hereby

DISMISSED from this action;

       IT IS FURTHER ORDERED that pursuant to an informal service

agreement between Milwaukee County and this Court, a copy of the

complaint and this Order have been electronically transmitted to

Milwaukee County for service on Defendant Captain Bacan;

       IT IS FURTHER ORDERED that, pursuant to the informal service

agreement, Defendant Captain Bacan shall file a responsive pleading to the

complaint within sixty (60) days of receiving electronic notice of this Order;

       IT IS FURTHER ORDERED that the agency having custody of

Plaintiff shall collect from his institution trust account the $332.00 balance

of the filing fee by collecting monthly payments from Plaintiff’s prison trust

account in an amount equal to 20% of the preceding month’s income

credited to Plaintiff’s trust account and forwarding payments to the Clerk

of Court each time the amount in the account exceeds $10 in accordance

with 28 U.S.C. § 1915(b)(2). The payments shall be clearly identified by the

case name and number assigned to this case. If Plaintiff is transferred to

another county, state, or federal institution, the transferring institution shall

forward a copy of this order along with his remaining balance to the

receiving institution;




                                  Page 7 of 8
       IT IS FURTHER ORDERED that plaintiffs who are inmates at

Prisoner E-Filing Program institutions1 must submit all correspondence

and case filings to institution staff, who will scan and e-mail documents to

the Court. Plaintiffs who are inmates at all other prison facilities must

submit the original document for each filing to the court to the following

address:

                             Office of the Clerk
                             United States District Court
                             Eastern District of Wisconsin
                             362 United States Courthouse
                             517 E. Wisconsin Avenue
                             Milwaukee, Wisconsin 53202

PLEASE DO NOT MAIL ANYTHING DIRECTLY TO THE JUDGE’S

CHAMBERS. It will only delay the processing of the matter.

       Plaintiff is further advised that failure to make a timely submission

may result in the dismissal of this case for failure to diligently pursue it. In

addition, the parties must notify the Clerk of Court of any change of

address. Failure to do so could result in orders or other information not

being timely delivered, thus affecting the legal rights of the parties.

       Dated at Milwaukee, Wisconsin, this 9th day of October, 2019.

                                    BY THE COURT:



                                    _____________________________
                                    J. P. Stadtmueller
                                    U.S. District Judge



       1 The Prisoner E-Filing Program is mandatory for all inmates of Columbia
Correctional Institution, Dodge Correctional Institution, Green Bay Correctional
Institution, Oshkosh Correctional Institution, Waupun Correctional Institution,
and Wisconsin Secure Program Facility.


                                  Page 8 of 8
